Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 Oct 2020 has been entered.
 
Claim Status
	Applicant’s response filed 02 Oct 2020 amends claims 1, 3, 9, and 15; thereby providing claims 1-20 pending, with claims 1, 9, and 15 independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili (US 2012/0287232) and Lee (US 2019/0248302) in view of Tsurumi (US 2018/0274915).
For claim 1, Natroshvili discloses an apparatus comprising: 
	an optical system ([0073]: The car 10 is equipped with a surround view system with six cameras) configured with: 
a plurality of camera sensors, wherein each camera sensor creates respective image data of a respective field of view of the respective camera sensor ([0073]: e.g. The car 10 is equipped with a 
	a computing system configured with: a memory configured to store the compressed image data ([0079] The computer system 500 may include a memory 504);  
	a vehicle-control processor configured to control a vehicle based on the compressed image data; and 
	a data bus configured to communicate the compressed image data between the optical system and the computing system ([0079] The computer system 500 may include a memory 504, such as a memory 504 that can communicate via a bus 508.).  
	While Natroshvili [0078] discloses “Hardware modules may include various devices, components, circuits, gates, circuit boards, and the like that are executable, directed, and/or controlled for performance by the processor 502,“ Natroshvili does not expressly disclose a plurality of image processing units positioned physically separate from the plurality of camera sensors, wherein each processing unit is configured to receive and compress the image data captured by the one or more camera sensors, and wherein the image processing units are located within an electrical distance of 6 inches of the camera sensors.
	Lee teaches a plurality of image processing units positioned physically separate ([0239] In some embodiments, the vehicular camera 310a may separately and further include a processing board 820),
wherein each processing unit is configured to receive and compress the image data captured by the one or more camera sensors (Fig. 8B; [0238]: an image sensor 814, and a processor 970. It is well known to use a compression processor with video data. See, e.g. Kirmuss (US 2003/0081121) [0102]: “recording and compression processor 116”), and), and 
wherein the image processing units are located within an electrical distance of 6 inches of the camera sensors (Fig. 1; [0110] The camera 310 may be a mono camera, a stereo camera 310a, around view monitoring (AVM) cameras 310b, or a 360-degree camera. See figure for camera housing scale to vehicle).

	Natroshvili does not expressly disclose a circular ring configured to rotate; a plurality of camera sensors coupled to the circular ring, and wherein rotation of the circular ring adjusts the respective field of view of each camera sensor.
	Tsurumi teaches a circular ring configured to rotate ([0043] In an example depicted in FIG. 2, the photographing portion 12 is rotated so as to move on a circle having a predetermined radius with a shaft 13 as an axis of rotation (rotation center), and photographs a direction to the outside when viewed from a center of the circle);
a plurality of camera sensors coupled to the circular ring ([0152]: a stereo camera,), and 
wherein rotation of the circular ring adjusts the respective field of view of each camera sensor ([0043]: photographing portion 12 is fixed to the shaft 13 so as to be directed in the direction to the outside of the circle as a locus thereof at the time of the rotation.).
It would be obvious to a person with ordinary skill in the art to combine the sensor mounting teachings of Tsurumi with the vehicle camera teachings of Natroshvili to provide the predictable benefit of allowing distance estimation to be carried out more simply and with high accuracy.
For claim 9, Natroshvili discloses a method comprising: 
	providing light to a plurality of camera sensors of an optical system to create image data corresponding to a respective field of view for each respective camera sensor ([0073]: e.g. The car 10 is equipped with a surround view system with six cameras, 11F, viewing front surroundings, 11B, viewing rear/back surroundings, 11R, viewing right surroundings); 
	communicating the compressed image data from the plurality of image processing units to a computing system ([0077] The computer system 500); 
	storing the compressed image data in a memory of the computing system ([0079] The computer system 500 may include a memory 504); and 
	controlling a vehicle based on the compressed image data by a vehicle-control processor of the computing system ([0072] Data obtained from a surround view system may be processed by a control 
	While Natroshvili [0078] discloses “Hardware modules may include various devices, components, circuits, gates, circuit boards, and the like that are executable, directed, and/or controlled for performance by the processor 502,“ Natroshvili does not expressly disclose compressing the image data by a plurality of image processing units positioned physically separate from the plurality of camera sensors, and wherein each image processing unit is communicatively coupled to one or more camera sensors and configured to receive and compress the image data captured by the one or more camera sensors, and wherein the image processing units are located within an electrical distance of 6 inches of the camera sensors. 
	Lee teaches compressing the image data by a plurality of image processing units positioned physically separate from the plurality of camera sensors ([0239] In some embodiments, the vehicular camera 310a may separately and further include a processing board 820. It is well known to use a compression processor with video data. See, e.g. Kirmuss (US 2003/0081121) [0102]: “recording and compression processor 116”), and 
wherein each image processing unit is communicatively coupled to one or more camera sensors and configured to receive and compress the image data captured by the one or more camera sensors (Fig. 8B; [0238]: an image sensor 814, and a processor 970), and 
wherein the image processing units are located within an electrical distance of 6 inches of the camera sensors (Fig. 1; [0110] The camera 310 may be a mono camera, a stereo camera 310a, around view monitoring (AVM) cameras 310b, or a 360-degree camera. See figure for camera housing scale to vehicle). 
	It would be obvious to a person with ordinary skill in the art to combine the camera processing teachings Lee of with the vehicle camera teachings of Natroshvili to provide the predictable benefit of more efficient image processing than a centralized image processing computer.

Tsurumi teaches a circular ring configured to rotate ([0043] In an example depicted in FIG. 2, the photographing portion 12 is rotated so as to move on a circle having a predetermined radius with a shaft 13 as an axis of rotation (rotation center), and photographs a direction to the outside when viewed from a center of the circle);
a plurality of camera sensors coupled to the circular ring ([0152]: a stereo camera,), and 
wherein rotation of the circular ring adjusts the respective field of view of each camera sensor ([0043]: photographing portion 12 is fixed to the shaft 13 so as to be directed in the direction to the outside of the circle as a locus thereof at the time of the rotation.).
It would be obvious to a person with ordinary skill in the art to combine the sensor mounting teachings of Tsurumi with the vehicle camera teachings of Natroshvili to provide the predictable benefit of allowing distance estimation to be carried out more simply and with high accuracy.
It would be obvious to a person with ordinary skill in the art to combine the sensor mounting teachings of Tsurumi with the vehicle camera teachings of Natroshvili to provide the predictable benefit of protecting sensors from environmental factors.
For claim 10, Natroshvili discloses further comprising capturing two images by a sensor pair comprising two camera sensors (Fig. 4: e.g. 11FL and 11FR). 
For claim 15, Natroshvili discloses a vehicle comprising: 
	a roof-mounted sensor unit comprising ([0035]: there may be additional or other positions for cameras chosen, such as near a rim of a roof of the object): 
	a first optical system configured with a first plurality of camera sensors, wherein each camera sensor of the first plurality of camera sensors creates respective image data of a respective field of view of the respective camera sensor ([0073]: e.g. The car 10 is equipped with a surround view system with six cameras, 11F, viewing front surroundings, 11B, viewing rear/back surroundings, 11R, viewing right surroundings), 

	a computing system located in the vehicle outside of the roof-mounted sensor unit ([0077] The computer system 500), comprising: a memory configured to store the compressed image data ([0079] The computer system 500 may include a memory 504); 
	a control system configured to control the vehicle based on the compressed image data ([0072] Data obtained from a surround view system may be processed by a control unit of an object hosting the surround view system. The control unit may provide an image of the data on a display, visible to a driver of a vehicle, for example. The results obtained may also be combined with speed control systems controlling the speed of a vehicle, for example.); and 
	a data bus configured to communicate the compressed image data between the roof-mounted sensor unit, the second camera unit, and the computing system ([0079] The computer system 500 may include a memory 504, such as a memory 504 that can communicate via a bus 508.). 
	While Natroshvili [0078] discloses “Hardware modules may include various devices, components, circuits, gates, circuit boards, and the like that are executable, directed, and/or controlled for performance by the processor 502,“ Natroshvili does not expressly disclose a plurality of first image processing units positioned physically separate from the plurality of camera sensors, wherein each processing unit is configured to receive and compress the image data captured by the one or more camera sensors.
	Lee teaches a plurality of image processing units positioned physically separate ([0239] In some embodiments, the vehicular camera 310a may separately and further include a processing board 820),
wherein each processing unit is configured to receive and compress the image data captured by the one or more camera sensors (Fig. 8B; [0238]: an image sensor 814, and a processor 970. It is well known to use a compression processor with video data. See, e.g. Kirmuss (US 2003/0081121) [0102]: “recording and compression processor 116”).

	For claim 16, Natroshvili discloses wherein the first plurality of camera sensors includes camera sensors arranged in eight sensor pairs, wherein the eight sensor pairs are arranged in a circular ring (Fig. 4). 

Claims 2, 3, 5, 6, 11-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili (US 2012/0287232), Lee (US 2019/0248302), and Tsurumi (US 2018/0274915), in view of Roskowski (US 2017/0244962).
For claim 2, while Natroshvili does not, Roskowski teaches wherein the data bus has a bandwidth that is greater than or equal to a bandwidth of the compressed image data, and wherein the data bus bandwidth is less than a bandwidth for the transmission of unprocessed image data ([0102-0109]). It would be obvious to a person with ordinary skill in the art to combine the compression teachings of Roskowski with the teachings of Natroshvili to provide the predictable benefit of reducing image stream bandwidth requirements.
	For claim 3, Natroshvili discloses wherein the plurality of camera sensors includes camera sensors arranged in eight sensor pairs (Fig. 4).	
For claims 5 and 19, while Natroshvili does not, Roskowski teaches wherein each camera sensor of the sensor pair is coupled to a different image processing unit than the other camera sensor of the sensor pair ([0031] A camera records, encodes, stores, and forwards a plurality of image files, each file compatible with JPEG standard encoders/decoders (codecs).). It would be obvious to a person with ordinary skill in the art to combine the camera processing teachings of Roskowski with the vehicle camera teachings of Natroshvili for the same reasons discussed for claim 1.
For claim 6, 13, and 20, while Natroshvili does not, Roskowski teaches wherein the image processing unit is configured to compress a plurality of images by maintaining a first set of one or more images in the plurality of images and extracting motion data associated with a second set of one or more images in the plurality of images ([0125]). It would be obvious to a person with ordinary skill in the art to 
	 For claim 11, while Natroshvili does not, Roskowski teaches wherein the images captured by each respective camera of the sensor pair are communicated to different image processing units, wherein compressing the image data by a plurality of image processing units comprises a different respective image processing unit compressing the image data from each camera sensor of the sensor pair ([0040]: e.g. multiple security cameras; where each [0031] A camera records, encodes, stores, and forwards a plurality of image files, each file compatible with JPEG standard encoders/decoders (codecs).) It would be obvious to a person with ordinary skill in the art to combine the camera processing teachings of Roskowski with the vehicle camera teachings of Natroshvili for the same reasons discussed for claim 1
	For claim 12, while Natroshvili does not, Roskowski teaches wherein the different image processing units are configured to process images received from the sensor pair simultaneously or near simultaneously ([0046]: e.g. a system with multiple cameras). It would be obvious to a person with ordinary skill in the art to combine the camera processing teachings of Roskowski with the vehicle camera teachings of Natroshvili for the same reasons discussed for claim 1
 	For claim 14, while Natroshvili does not, Roskowski teaches wherein compressing the image data comprises storing a first image as a reference image and storing data related to changes with respect to the reference image for subsequent images, and storing a new reference image after a threshold is met ([0029]: a key frame (Kframe)). It would be obvious to a person with ordinary skill in the art to combine the camera processing teachings of Roskowski with the vehicle camera teachings of Natroshvili for the same reasons discussed for claim 1

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili (US 2012/0287232), Lee (US 2019/0248302), and Tsurumi (US 2018/0274915), in view of Teller (US 2015/0348388).
	For claim 18, while Natroshvili does not, Teller teaches wherein each sensor pair includes a first camera sensor configure to image a scene with a first dynamic range corresponding to a first range of luminance levels and a second camera sensor configured to image the scene with a second dynamic .


Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fenn; Adam Misrack et al.	US 20180113462 A1	POSITION-BASED SOFT STOP FOR A 3-AXIS GIMBAL
ANGUELOV; Dragomir D. et al.	US 20100220173 A1	Estimation of Panoramic Camera Orientation Relative to a Vehicle Coordinate Frame
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485